15589982Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 1, 9 and 11 have been amended from the current set of Claims filed on 02/26/2021.
3.		Claim 10 has been canceled from the current set of Claims filed on 02/26/2021.
4.		Applicant’s Specification Objection arguments to Abstract, see Page 9 filed 02/26/2021, have been fully considered and are persuasive.  
Therefore, the Specification Objections to the Abstract is withdrawn. 
5.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-18, see Pages 9-16 filed 02/26/2021, have been fully considered and are persuasive.  
Therefore, the 35 U.S.C. § 101 rejection for Claims 1-18 is withdrawn. 
6.		Claims 1-9 and 11-18 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 02/26/2021.

Reasons for Allowance
7. 		The following is an Examiner’s statement of reasons for allowance:
		The 35 U.S.C. § 101 rejection for Claims 1-18 are withdrawn since the claims recite do not recite a judicial exception under step 2a prong one according to the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 
		Assuming arguendo that the claims recite a judicial exception under “Certain Methods of Organizing Human Activities”, Examiner notes that the claims recite the additional elements such as (1) “using the procurement control system computer, providing a plurality of KPI values of the plurality of entities in the peer group as input to a machine learning algorithm and receiving a predicted quantitative result as output from the machine learning algorithm” and (2) “using the procurement control system computer, automatically and without human intervention predicting, by the machine learning algorithm, an effect of updating the configuration value for each configuration of the one or more configurations upon performance of the procurement tasks for the first entity” integrate the judicial exception into a practical application under step 2a prong 2 of the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. Therefore these additional elements (as shown above) are integrated into a practical application by providing improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05 (a)) and/or applying or using the judicial exception is some meaningful way beyond generally linking the use of the judicial exception to a practical technological environment (see MPEP § 2106.05 (e)).

8.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853.  The examiner can normally be reached on (571) 270-7853.  The Examiner can normally be reached on Monday – Friday 9:00 AM – 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW S GART/               Supervisory Patent Examiner, Art Unit 3623